Title: To Thomas Jefferson from Albert Gallatin, 8 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Sir,
Treasury Department August 8th. 1801
I have the honor to transmit sundry papers in relation to David Hopkins imprisoned at the suit of United States for non-payment of a penalty. and a copy of my letter on that subject to Mr. Freneau who transmitted them.
As he has mistaken the proper tribunal to whom he should have applied, & no relief can be obtained unless it be by a pardon, the papers are submitted to your consideration.
It is proper to add that the District Attorney opposed the remission, which probably was the cause of the late Secretary’s decision. The penalty is for not entering the Still, although the duties seem to have been paid.
It is also alledged in favor of the Petititoner, that the suit was not commenced within the time limited by law, but that judgment was obtained by default.—

I have the honor to be with perfect respect Sir, Your obedient Servt.
Albert Gallatin
